      Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 1 of 10



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

     THE COLONIAL BANCGROUP, INC.,
     and KEVIN O’HALLORAN,

               Plaintiffs,

     v.
                                                           Case No. 2:11-cv-00746-BJR
     PRICEWATERHOUSECOOPERS LLP
     and CROWE HORWATH LLP,

               Defendants.

     ______________________________

     FEDERAL DEPOSIT INSURANCE
     CORPORATION AS RECEIVER FOR
     COLONIAL BANK,

               Plaintiff,

     v.                                                    Case No. 2:12-cv-00957-BJR
     PRICEWATERHOUSECOOPERS, LLP
     and CROWE HORWATH, LLP,

               Defendants.

______________________________________________________________________________

          ORDER DENYING FDIC’S MOTION FOR RECONSIDERATION
______________________________________________________________________________

                                    I.     INTRODUCTION

          The Federal Deposit Insurance Corporation (“FDIC”) moves this Court to reconsider its

determination that the FDIC is not entitled to prejudgment interest under Alabama law. Dkt. No.

882. PricewaterhouseCoopers, LLP (“PWC”) opposes the motion. Dkt. No. 888. Having

reviewed the motion, the opposition thereto, the record of the case, and the relevant legal
      Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 2 of 10



authorities, the Court denies the motion. The reasoning for the Court’s decision is set forth

below.

                                     II.    BACKGROUND

         At one time, Colonial Bank (“Colonial”) was the 27th largest bank in the United States.

However, in August 2009 federal banking authorities discovered that Colonial was the victim of

a massive bank fraud spearheaded by Colonial’s largest customer, Taylor, Bean & Whitaker

Mortgage Corporation and certain of Colonial’s employees. Thereafter, the Alabama State

Banking Department closed Colonial and appointed the FDIC the bank’s receiver. Colonial’s

parent company, The Colonial BancGroup, Inc. (“CBG”), filed for Chapter 11 bankruptcy

protection shortly thereafter.

         PWC and Crowe Horwath, LLP (“Crowe”) were Colonial’s and CBG’s auditors during

the years that Colonial was victimized by the fraud, yet neither auditor detected it. In October

2012, the FDIC, standing in the shoes of Colonial as its receiver, sued PWC and Crowe for

professional negligence and breach of contract. CBG also filed suit against the auditors, alleging

substantially similar claims. The FDIC and CBG each claimed damages in excess of a billion

dollars; the FDIC also sought prejudgment interest on its alleged damages. The lawsuits were

consolidated and reassigned to this district court judge in May 2016.

         The parties proceeded through discovery and several rounds of dispositive motions. One

such motion was PWC’s motion for summary judgment on the FDIC’s request for prejudgment

interest on its damages. Dkt. No. 535. PWC argued that the FDIC was not entitled to

prejudgment interest because its damages were neither certain nor reasonably capable of being

made certain, a prerequisite for awarding prejudgment interest under Alabama law. This Court

agreed with PWC and dismissed the claim for prejudgment interest. Dkt. No. 677.



                                               -2-
         Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 3 of 10



          It is this decision that is the subject of the FDIC’s instant motion for reconsideration.

Notably, the FDIC did not move for reconsideration at the time the decision issued; rather, it

waited to move for reconsideration until after this matter proceeded to a three-week bench trial

and the Court granted judgment in favor of the FDIC to the tune of $625.3 million. 1, 2

                                     III.     STANDARD OF REVIEW

          Federal Rule of Civil Procedure 54(b) gives federal courts the authority to revise

decisions that adjudicate fewer than all of the claims in an action, so long as it is done before

judgment is entered. Fed. R. Civ. P 54(b); Giraldo v. Drummond Co., 2013 WL 3873987, at *2,

n. 3 (N.D. Ala. July 25, 2013) aff’d sub nom. Doe v. Drummond Co., 782 F.3d 576 (11th Cir.

2015)) (“A district court’s authority to revise interlocutory orders comes from Federal Rule of

Civil Procedure 54(b)”).

          However, “[i]n the interest of finality and conservation of scarce judicial resources,

reconsideration of an order is an extraordinary remedy and is employed sparingly.” Gougler v.

Sirius Products, Inc., 370 F. Supp. 2d 1185, 1189 (S.D. Ala. 2005). As such, courts in this

Circuit generally do not entertain motions for reconsideration on grounds that were raised

previously or that could have been timely raised before issuance of the order from which relief is

sought. McGuire v. Murphy, 285 F. Supp. 3d 1272, 1278 (M.D. Ala. 2018); see also, Rossi v.



     1
        The bench trial on the FDIC’s and CBG’s claims against PWC was held September 18 through October 13,
2017. At the conclusion of the liability phase of the trial, this Court granted judgment to the FDIC on its professional
malpractice claim, but denied the FDIC’s gross negligence and breach of contract claims. This Court also denied
CBG’s professional negligence and breach of contract claims. More specifically, this Court concluded that PWC
breached its professional obligations to CBG, but that CBG was barred by the in pari delicto doctrine, the Hinkle rule,
and/or the audit interference rule from recovering damages caused by PWC’s breach. Likewise, this Court concluded
that PWC breached its contract with CBG, but CBG also failed to meet its obligations under the contract and, thus,
could not maintain a breach of contract claim against the auditor.
      2
        Given that this Court awarded the FDIC $625.3 million in damages and that prejudgment interest in Alabama
accrues at a rate of 6% annually from the date of injury, if this Court were to reverse course and award prejudgment
interest, the FDIC could be entitled to in excess of $500 million in interest. Fletcher v. Tuscaloosa Federal Savings
& Loan Ass’n, 314 So.2d 51 (1975) (where no written contract controls the interest rate, the legal rate of prejudgment
interest is 6% per annum).

                                                         -3-
      Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 4 of 10



Troy State University, 330 F. Supp. 2d 1240, 1249 (M.D. Ala. 2002) (stating that “[a]dditional

facts and arguments that should have been raised in the first instance are not appropriate grounds

for a motion for reconsideration”).

       Nevertheless, “[a] court may grant relief from a nonfinal order upon a showing of good

cause, such as a change in circumstances justifying relief, an intervening change in the law, a

clear error on the part of the court, circumstances similar to those justifying relief from final

judgments under Rules 59(e) or 60 of the Federal Rules of Civil Procedure, or other reasons

demonstrating that relief is necessary to rectify clear error, prevent injustice, or ensure the

efficient disposition of the case.” McGuire, 285 F. Supp. 3d at 1278.

       Importantly, a motion for reconsideration is not a substitute for an appeal. See Jacobs v.

Tempur–Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th Cir. 2010) (holding that “absent a manifest

error of law or fact,” the remedy for an unfavorable ruling was to appeal).

                                       IV.     DISCUSSION

       The FDIC asserts that reversal of this Court’s summary judgment determination is

warranted because the decision is premised on “meritless ‘disputes’ regarding the calculations”

of the FDIC’s damages that PWC raised on summary judgment but “abandoned at trial.” Dkt.

No. 882 at 1. According to the FDIC, maintaining the summary judgment determination would

be inequitable in light of the trial record. In the alternative, the FDIC argues that at a minimum it

is entitled to prejudgment interest on the portion of its damages that PWC conceded at trial.

               1.      Whether Maintaining the Summary Judgment Decision Is Inequitable
                       in Light of the Trial Record

       Under Alabama law, “an award of prejudgment interest is proper only if compensatory

damages are certain or capable of being made certain.” Braswell v. Conagra, Inc., 936 F.2d

1169, 1177 (11th Cir. 1991) (applying Alabama law). The FDIC contends that, with this standard

                                                 -4-
      Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 5 of 10



in mind, PWC manufactured disputes regarding the FDIC’s damages calculation methodology

during summary judgment in order to convince this Court that the FDIC’s damages did not

satisfy Alabama’s “certainty” standard, yet abandoned the purported disputes at trial. Dkt. No.

882 at 3. The FDIC argues that “[c]ontrary to PWC’s summary judgment filings,” the trial record

establishes that the FDIC’s damages “methodology and calculations were never in dispute” and

equity requires that this Court reverse the summary judgment decision accordingly. Id. at 4.

        PWC counters that it did not “abandon” its disputes with the FDIC’s damages calculation

methodology; rather, it relied on this Court’s summary judgment decision and “refrain[ed] from

eliciting testimony [at trial] … on a topic that was no longer at issue” in this case. Dkt. No. 888

at 3-4. The Court agrees with PWC. PWC did not “wholly abandon” the disputes it had regarding

the FDIC’s damages calculation methodology; rather, PWC had no reason to present evidence on

such disputes during the trial because the Court’s summary judgment decision removed the issue

from the case. See Dkt. No. 677 at 29 (dismissing FDIC’s claim for prejudgment interest). “Once

a district judge issues a [] summary judgment order removing certain claims from a case, the

parties have a right to rely on the ruling by forbearing from introducing any evidence or cross-

examining witnesses in regard to those claims.” Alberty-Velez v. Corporacion De Puerto Rico

Para La Difusion Publica, 242 F.3d 418, 424-425 (1st Cir. 2001) (quoting Leddy v. Standard

Drywall, Inc., 875 F.2d 383, 386 (2d Cir. 1989) (emphasis in original), see also, Chapman v. Al

Transport, 229 F.3d 1012, 1027 (11th Cir. 2000) (en banc) (quoting United States v. Hardage,

982 F.2d 1436 (10th Cir. 1992) (“One who loses on summary judgment cannot give a retroactive

effect to a trial verdict, using it in an effort to create a genuine issue of material fact at the time

the court was considering the motion for summary judgment.”). Thus, PWC’s decision to refrain

from presenting such evidence at trial was based on this Court’s summary judgment decision and



                                                  -5-
      Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 6 of 10



it would be manifestly unjust to reverse the summary judgment decision due to the lack of

evidence in the trial record.

       The FDIC’s argument that PWC abandoned its disputes with the FDIC’s damages

calculation methodology seems to be premised on the mistaken view that this Court determined

at summary judgment that a question of fact existed regarding the certainty of the FDIC’s

damages and, therefore, preserved the issue for trial. That is not the case. Instead, this Court

painstakingly reviewed the hundreds of pages of exhibits (including deposition testimony, expert

reports, and accounting spreadsheets) that the parties submitted in support of their respective

summary judgment pleadings. After reviewing each of these exhibits and well as considering the

parties’ arguments regard the same, this Court concluded that the FDIC’s damages did not meet

Alabama’s “certainty” standard for awarding prejudgment interest. The Court’s decision did not

depend on evidence “that would be raised at trial” as the FDIC suggests in its motion for

reconsideration. Dkt. No. 890 at 2 (emphasis in original). The decision was based on the

evidence presented by the parties at summary judgment.

       Moreover, having listened to hours upon hours of witness testimony as well as having

reviewed thousands of pages of trial exhibits, this Court remains convinced that the FDIC’s

damages are not “capable of being ascertained with ‘ease and certainty’ or by ‘a simple

mathematical computation” as is required by Alabama law before prejudgment interest can be

awarded. Ballard v. Lee A. McWilliams Construction, Inc., 2018 WL 670459, *2 (Ala. Civ. App.

Feb. 2, 2018) (quoting Lapeyrouse Grain Corp. v. Tallant, 439 So.2d 105, 112 (Ala. 1983)). The

FDIC’s expert, Kenneth Malek, testified at length about the extent of his team’s effort to

calculate the FDIC’s damages (his team has spent in excess of 9,000 hours at the cost of more

than $4.5 million). This is precisely the type of extensive accounting that defeats a claim for



                                                -6-
       Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 7 of 10



prejudgment interest. See Roe v. Baggett Transp. Co., 326 F.2d 298, 300-01 & nn.2, 5 (5th Cir.

1963) (affirming denial of prejudgment interest under Alabama law where damages

quantification required extensive accounting with respect to hundreds of distinct shipments of

goods, resulting in 115-page special master report); Martin v. Tolson, 562 So.2d 217, 220 (Ala.

1990) (no prejudgment interest due, in part, to extensive accounting required to determine value

of partnership interest). In addition, although PWC did not attempt to challenge the number of

“judgment calls and estimates” included in Malek’s calculations, Malek, himself, repeatedly

pointed them out during his testimony. See, e.g., Tr. 3416:21-17:3 (testifying that he gave PWC a

five-day grace period “because you can’t stop fraud on a dime in my experience”); Tr. 3470:21-

25 (testifying that he could have “done the calculation in a manner that would have resulted in

larger damages”); Tr. 3544:7-14 (testifying that he exercised judgment in assigning a cash-out

date to various transfers because he “wanted to be conservative”); Tr. 3692:18-23 (testifying that

he exercised judgment as to the blue mortgages). Malek’s trial testimony that his judgments

reduced the FDIC’s damages does not undermine the fact that uncertainties prevented the

FDIC’s claimed damages from being sufficiently certain for prejudgment interest under Alabama

law.

        Therefore, this Court concludes that it is not inequitable to let the summary judgment

decision stand in light of the trial record.

        2.      Whether the FDIC Is Entitled to Prejudgment Interest on the Portion of the
                Damages PWC Conceded at Trial

        This Court bifurcated the liability and damages portions of the PWC bench trial; the

damages portion of the trial did not proceed until this Court issued the liability decision. In other

words, the parties had the benefit of knowing the liability findings before beginning the damages

phase of the trial. Based on the liability findings, PWC chose not to contest that it owed $307

                                                -7-
      Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 8 of 10



million of the $625.3 million the FDIC sought and instead limited its dispute to the remaining

$318 million. Dkt. No. 850 at 2, ¶ 4 (“For purposes of [the] damages phase only, PWC accepts

that, given the Court’s liability findings, it is responsible for [the FDIC’s] fraud-related losses in

excess of $300 million.”). The FDIC now argues that because PWC did not contest the $307

million, those damages are “liquidated” and thus subject to prejudgment interest.

       The parties do not dispute that Alabama law allows for prejudgment interest on liquidated

damages. See Miller and Company, Inc. v. McCowen, 531 So.2d 888, 889 (Ala. 1988) (quoting

C. Gamble, Alabama Law of Damages, § 8-7 (2d. ed. 1988)) (“All liquidated damages … bear

interest from the time the party becomes liable and bound to pay them.”). The Alabama Supreme

Court has further clarified that liquidated damages include “a specific sum of money …

expressly stipulated [to] by the parties … as the amount of damages to be recovered….” United

States Fidelity & Guaranty Co. v. German Auto, Inc. 591 So.2d 841, 843 (Ala. 1991). However,

the FDIC does not cite and this Court is not aware of any Alabama case that has awarded

prejudgment interest on an unchallenged portion of unliquidated damages. To the contrary, in

German Auto, the Alabama Supreme Court denied prejudgment interest on unliquidated damages

even when the defendant admitted it owed a signification portion of the unliquidated damages.

German Auto involved an insurance claim for losses based on property damage and business

interruption due to a fire. 591 So.2d at 841. The property owner and insurer reached a settlement

on the property damage claim but could not agree on an amount for plaintiff’s business

interruption claim. They agreed to submit the matter to arbitration, and in doing so, each

submitted an analysis of what they believed the business interruption claim was worth. Id. at 843.

Importantly, the insurer conceded that the claim was worth at least $218,000. Id. The arbitrator

eventually awarded $287,308 to the plaintiff. Id. at 842. The plaintiff then filed a claim in



                                                 -8-
      Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 9 of 10



Alabama state court for prejudgment interest on that amount, which the court granted. The

insurer appealed and the Alabama Supreme Court reversed the award of prejudgment interest.

The Alabama Supreme Court noted that five separate analyses of the business interruption claim

were performed as part of the arbitration with results ranging from $218,000 to $529,933,

demonstrating “the difficulty and complexity involved in determining the amount due the

plaintiff on its business interruption claim.” Id. at 843. Therefore, the Court concluded, the loss

“represented ‘unliquidated’ damages until the arbitrator made the final determination” and,

consequently, no prejudgment interest was due. Id. Notably, the Alabama Supreme Court did not

award prejudgment interest on the portion of the unliquidated damages the insurer conceded to—

i.e., the $218,000.

       In light of the Alabama Supreme Court’s holding in German Auto, and the fact that the

FDIC can point to no case applying Alabama law in which a court has awarded prejudgment

interest on an uncontested portion of unliquidated damages, the Court declines to do so here.

                                      V.     CONCLUSION

       For the foregoing reasons, the Court DENIES the FDIC’s Motion for Reconsideration of

Order Granting Summary Judgment on Prejudgment Interest.

       Dated this 26th day of November, 2018.


                                                      A
                                                      Barbara       Jacobs      Rothstein
                                                      U.S. District Court Judge




                                                -9-
Case 2:11-cv-00746-BJR-WC Document 896 Filed 11/26/18 Page 10 of 10




                               - 10 -
